Mr. Justice Day
delivered the opinion of the Court.
Plaintiff in error sought a writ of habeas corpus in the trial court on the ground that he having been convicted of forgery was sentenced to the state penitentiary for not less than eight nor more than fifteen years whereas C.R.S. ’53, 40-6-1 provides that the sentence which may be imposed is “* * * not less than one year nor more than fourteen years” in the Colorado State Penitentiary.
*215In the record filed with this court there is no petition for habeas corpus and no order of the court either granting or denying the writ. Instead there was filed a record on the original case entitled “People of the State of Colorado vs. Walter Conner” wherein certain proceedings were had to correct the sentence to provide for the maximum of fourteen years instead of fifteen years as contained in the original sentence.
There being no final judgment on the writ of habeas corpus and no record before this court to review, the writ of error is dismissed.